Exhibit AMENDED AND RESTATED 2 INCENTIVE STOCK OPTION GRANT NOTICE Itron, Inc. (the "Company") hereby grants to Participant an Option (the "Option") to purchase shares of the Company's Common Stock. The Option is subject to all the terms and conditions set forth in this Stock Option Grant Notice (this "Grant Notice") and in the Stock Option Agreement and the Company's Amended and Restated 2000 Stock Incentive Plan (the "Plan"), which are attached to and incorporated into this Grant Notice in their entirety. Participant: Grant Date: Vesting Base Date: Number of Shares Subject to Option: Exercise Price (per Share): $Option Expiration Date: (subject to earlier termination in accordance with the terms of the Plan and the Stock Option Agreement) Type of Option: Incentive Stock Option Vesting and Exercisability Schedule: Additional Terms/Acknowledgement: The undersigned Participant acknowledges receipt of, and understands and agrees to, this Grant Notice, the Stock Option Agreement, the Plan and the Plan Summary. Participant further acknowledges that as of the Grant Date, this Grant Notice, the Stock Option Agreement and the Plan set forth the entire understanding between Participant and the Company regarding the Option and supersede all prior oral and written agreements on the subject. ITRON, INC. /s/ LeRoy D.
